DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 16922025, entitled: ANTIVIBRATION UNIT ATTACHMENT STRUCTURE, filed on 07/07/2020.  Claims 1-8 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimada (U.S. Pat. 10876593).
Regarding claim 1, Shimada discloses an antivibration unit attachment structure (shown in Fig. 1), comprising: a vibration absorption part 20 having a first elastic member 22 which is elastically deformable in a first direction (as seen in Fig. 1) and which is connected to one member that is one of a vibration generation part and a vibration reception part (see discussion in col. 3, lines 42-46); and a second elastic member 30 which supports the vibration absorption part 20 and which is connected to another member that is the other of the vibration generation part and the vibration reception part (again, see discussion in col. 3, lines 42-46), where the second elastic member 30 comprises a movable part 30a that extends from the vibration absorption part 20 to both sides at least in a second direction intersecting the first direction and that is supported by the other member (the Examiner notes that the second elastic member 30 extends from one side of the opening within the vibration absorption part 20 to the other side, as seen in Fig. 3), the second elastic member 30 is elastically deformable in the first direction and has an elastic coefficient different from that of the first elastic member 22 (as noted by the cross-hatching in Fig. 4), and the vibration reception part (i.e. element 20) comprises a regulation member 21 that comes into contact with at least one of the vibration absorption part 20 and the second elastic member 30 and that limits displacement of the second elastic member 30 to the first direction (as seen best in Fig. 3, where the second elastic member 30 is cradled within the space created by the regulation member 21).
	Regarding claim 8, Shimada discloses the antivibration unit attachment structure (shown in Fig. 1), where the regulation member 21 is formed of a resin material (as disclosed in col. 4, lines 47-49), and the regulation member 21 comprises a compression part 21b further compressed than another part by a press process.  The Examiner notes that the compression part 21b has to be press-fitted into the holes of the regulation member 21, as seen in Fig. 4.
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach the antivibration unit attachment structure, comprising three separate components, namely the regulation member formed as an arch that covers the second elastic member, and the vibration reception part that further comprises leg parts, and further where each of these elements are connected and form a clamping structure, as disclosed in dependent claims 2-7, and seen in Fig. 1 of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Shimada above, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional vibration absorbing structures for vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        13-Aug-22

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632